Cockrell, J.:
The declaration contained the usual common counts upon a store account. The defendant pleaded never indebted and a set off. There was verdict and judgment for the plaintiff for the amount claimed and the defendant sued out this writ of error.
The first error assigned is that the court erred in overruling the defendant’s objection to the introduction of a fertilizer note given by him to Armour & Company, which was paid by the plaintiff. This payment was introduced to rebut the offset claimed by the defendant and no objection appears to have been made to its introduction.
It is next alleged that the verdict was excessive. There was sufficient evidence to warrant a finding for the plaintiff upon the count of “account stated.” No error of law *643is assigned either upon the pleadings or the charge of the court, and the verdict being with the evidence, the judgment thereon is affirmed.
Shackleford, C. J., and Whitfield, J., concur.
Taylor, H'ocker and Parkhill, JJ., concur in the opinion.